Name: Commission Regulation (EC) No 1903/2003 of 29 October 2003 fixing the olive yields and oil yields for the marketing year 2002/03
 Type: Regulation
 Subject Matter: farming systems;  agricultural structures and production;  processed agricultural produce;  plant product
 Date Published: nan

 Avis juridique important|32003R1903Commission Regulation (EC) No 1903/2003 of 29 October 2003 fixing the olive yields and oil yields for the marketing year 2002/03 Official Journal L 280 , 30/10/2003 P. 0006 - 0019Commission Regulation (EC) No 1903/2003of 29 October 2003fixing the olive yields and oil yields for the marketing year 2002/03THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 5(11) thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular the first indent of the second paragraph of Article 19 thereof,Whereas:(1) Article 18 of Regulation (EEC) No 2261/84 provides that the olive yields and oil yields referred to in Article 5(7) of Regulation No 136/66/EEC are to be fixed by homogeneous production zone on the basis of the figures supplied by producer Member States. These production zones were designated in Commission Regulation (EC) No 2138/97(5), as last amended by Regulation (EC) No 1885/2003(6). These yields should now be laid down taking into account the figures received.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1For the marketing year 2002/03, the olive yields and oil yields shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 November 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 297, 31.10.1997, p. 3.(6) OJ L 277, 28.10.2003, p. 5.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>